DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of JAK2 V617F, CALR type I, and MPL W515K in the reply filed on 6/22/2021 and 10/27/2021 is acknowledged.
Claims 1-17, 19 and 21-31 are pending.  Claims 18 and 20 have been cancelled. 
Claims 8, 10, 17, 19, 21-30 are withdrawn as being drawn to a nonelected invention or species.
An action on the merits for claims 1-7, 9, 11-16 and 31 is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-16 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to kits that comprise “a mutant probe that specifically hybridizes with a gene mutation related to myeloproliferative neoplasms in JAK2 (CALR, MPL)”.    The claims therefore are broadly drawn to any probe that specifically hybridizes with a gene mutation related to myeloproliferative neoplasm and therefore a wide variety of genetic variations with the asserted functionality of a relationship to myeloproliferative neoplasm.  The specification teaches particular mutations (table 4).  The specification does not provide any particular guidance as to the critical structure required to determine that a mutation is “related to myeloproliferative neoplasm” other than the structures specifically recited in the specification.  
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
Thus while the specification provides for specific mutations,  the specification does not provide an adequate written description of the broad subject matter encompassed by the rejected claims of “a gene mutation related to myeloproliferative neoplasm”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 31 is indefinite over the phrase “used for the data analysis method according to claim 17”.  The claim appears to be attempting to require the steps of claim 17 as the use for the kit.  However, the kit claim is directed towards a product and as such it is not clear if the claims are attempting to modify the structures of claim 31 based upon the use of claim 17.  It is suggested that the claim be amended to provide the limitations in claim 31 so that it no longer refers back to the withdrawn method claim and in order to clarify the effect on the recited structure.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 11-16   are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) mutant probes which are products of nature. This judicial exception is not integrated into a practical application because the probes represent fragments of naturally occurring gene structure.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structures do not include anything other than fragments of naturally occurring genes.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. 
Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. The unpatentability of natural products was Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013). 
The claim(s) recite(s) a kit comprising probes.  The claimed invention is directed to naturally occurring fragments of a naturally occurring nucleic acids.  This judicial exception is not integrated into a practical application because it conveys the same genetic information as the gene itself.  These molecules are not patent eligible, whether isolated or not, pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics Inc., US (June 13, 2013).  The Supreme Court has made clear "separating [DNA] from surrounding genetic material is not an act of invention" Myriad, 133 S. Ct. at 2117.  This judicial exception is not integrated into a practical application because they convey the same genetic information as their naturally occurring counterparts. In Myriad v. Ambry CAFC 2014-1361,1366, December 17, 2014, the CAFC further (regarding a claim directed to a pair of primers) stated “In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction—a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here—the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.”
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply placing a product of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (clinica Chimica Acta February 2017 Vol 465 p 82 cited on IDS).
With regard to claim 1, Park et al. teaches a mutant probe that hybridizes with a gene mutation related to MPN in JAK2, CALR and MPL (table 1).  Although Park does not specifically recite the term “kit”, this term does not provide any structural requirement more than the recited structures of “probe” and as such the Park anticipates the rejection.  
With regard to claim 2, Park et al. teaches a probe that hybridizes to V617F mutation of JAK2 (table 1). 

With regard to claim 4, Park et al. teaches a probe that hybridizes to W515K mutation of MPL (table 1). 
 With regard to claim 5, Park et al. teaches a probe that hybridizes to type I mutations of CALR and one to type 2 mutation (table 1).  As such Parker teaches a probe that hybridizes to a region excluding the type 1 mutation (e.g. type 2).  
With regard to claim 13, Park et al. teaches probes that are designed to match wild type sequences of the recited genes (p. 83 1st column 2-3rd paragraph and p 86 2nd column). 
With regard to claim 14, Park et al. teaches primer sets for each of the recited genes (p. 86 first column).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (clinica Chimica Acta February 2017 Vol 465 p 82 cited on IDS) in view of Shivarov et al. (Leukemia and Lymphoma Oct 2011 Vol 52 vol. 10 p. 2023-2026).
Park et al. teaches a mutant probe that hybridizes with a gene mutation related to MPN in JAK2, CALR and MPL (table 1).  Although Park does not specifically recite the term “kit”, this term does not provide any structural requirement more than the recited structures of “probe” and as such the Park anticipates the rejection.  However Park et al. does not provide the oligonucleotide that the probe hybridizes to SEQ ID No. 4.
With regard to claim 6, Shivarov et al. teaches oligonucleotide probes of JAK2 that hybridize to V617F (the same mutation as is stated in Park).  Shivarov et al. teaches an identical sequences as SEQ ID No. 4 (2023 2nd column).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the structure of Park et al. to use one of the finite number of probe structures that are capable of hybridizing V617F in order to detect the mutation.  One of ordinary skill in the art would have a reasonable expectation of success as Shivarov et al. teaches a probe structure that is capable of detection of V617F.  

Claims 7,9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (clinica Chimica Acta February 2017 Vol 465 p 82 cited on IDS) in view of Hogan (US Patent Number 6773882 August 10, 2004).
Park et al. teaches a mutant probe that hybridizes with a gene mutation related to MPN in JAK2, CALR and MPL (table 1).  Although Park does not specifically recite the term “kit”, this term does not provide any structural requirement more than the recited structures of “probe” and as such the Park anticipates the rejection. Park et al. teaches a probe that hybridizes to V617F mutation of JAK2 (table 1). 
Park et al. teaches a probe that hybridizes to type I mutations of CALR and therefore would encompass sequences within the region of SEQ ID No. 2 recited (table 1).  Park et al. teaches a probe that st column 2-3rd paragraph and p 86 2nd column). 
  However Park et al. does not provide the oligonucleotide that the probe hybridizes to SEQ ID No. 5, SEQ ID No. 7, SEQ ID No. 15 or SEQ ID No. 31. 
With regard to claims 7, 9, and 12, the prior art teaches that designing probes and primers to detect known targets is routine.  For example, Hogan teaches methods for generating Candida species-specific probes and primers which hybridize to rRNA sequences. Hogan (col. 9, beginning at line 9) teaches that:
	This relationship allows two very different rRNA sequences to be aligned non-target sequences, and by positioning the probe to span rRNA sequences to be "aligned" based on conserved primary sequence and conserved elements of the secondary structure. Once the sequences have been aligned, it becomes possible to identify conserved and variable regions of the rRNA sequence. Variable regions of rRNAs were identified by comparative analysis using published rRNA sequences and sequences that were determined during the development of the present invention. Commercially available software can be used or adapted for the purposes disclosed herein. Since the sequence evolution at each variable regions (for example, spanning a minimum of 10 nucleotides) of rRNA is, for the most part, divergent and not convergent, we can confidently design probes based on a few rRNA sequences which differ between the target organism and its phylogenetically closest relatives….The following guidelines can be used for designing probes having desirable characteristics in accordance with the present invention…First, the stability of the probe:target nucleic acid hybrid should be chosen to be compatible with the assay conditions.  This may be accomplished by avoiding long A and T rich sequences, by terminating the hybrids with G:C base pairs and by designing the probe in 
Hogan et al. teaches, "while oligonucleotide probes of different lengths and base composition may be used, oligonucleotide probes preferred in this invention are between about 15 and about 50 bases in length" (see Column 10, lines 13-15).    Therefore Hogan et al. teaches making fragments that are between 15 and 50 and would encompass the primer sizes claimed.  
Designing probes, including those comprising the sequences recited in Claims 7, 9, 12 to hybridize to specific targets, which are equivalents to those taught in the art, is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes, see Hogan. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design probes. As discussed above, the ordinary artisan would be motivated to have designed and tested oligonucleotides to obtain additional .  
Claims 15-16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (clinica Chimica Acta February 2017 Vol 465 p 82 cited on IDS) in view of Wang et al. (US Patent Application 20160312303 October 27, 2016)
With regard to claims 15-16 and 31, Park et al. teaches a mutant probe that hybridizes with a gene mutation related to MPN in JAK2, CALR and MPL (table 1).  Although Park does not specifically recite the term “kit”, this term does not provide any structural requirement more than the recited structures of “probe” and as such the Park anticipates the rejection. Park et al. teaches a probe that hybridizes to V617F mutation of JAK2 (table 1). 
Park et al. teaches a probe that hybridizes to type I mutations of CALR and therefore would encompass sequences within the region of SEQ ID No. 2 recited (table 1).  Park et al. teaches a probe that hybridizes to W515K mutation of MPL (table 1). Park et al. teaches probes that are designed to match wild type sequences of the recited genes (p. 83 1st column 2-3rd paragraph and p 86 2nd column). 
  	However Park et al. does not provide the probes attached to a microarray.
	With regard to claims 15-16 and 31, Wang et al suggests that probes such as those of JAK2, CALR, MPL can be place on a microarray (para 84-87 and 159).
	Therefore it would be prima facie obvious at the time of the effective filing date to modify the probes of Park et al. to place the probes on an microarray as taught by Wang.  The ordinary artisan would have a reasonable expectation of success as the use of a microarray is a known routine structure that encompasses probes that can be used to detect known mutations in multiplex array methods.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634